Exhibit 99.2 THE CIRCUIT PROTECTION DEVICES BUSINESS OF TE CONNECTIVITYLTD. CONDENSED COMBINED FINANCIAL STATEMENTS As of December 25, 2015 and September 25, 2015 and for quarterly periods ended December 25, 2015 and December 26, 2014 1 THE CIRCUIT PROTECTION DEVICES BUSINESS OF TE CONNECTIVITYLTD. INDEX TO CONDENSED CO MBINED FINANCIAL STATEMENTS Page Condensed Combined Statements of Operations for the Quarters Ended December 25, 2015 and December 26, 2014 (Unaudited) 3 Condensed Combined Statements of Comprehensive Income (Loss) for the Quarters Ended December 25, 2015 and December 26, 2014 (Unaudited) 4 Condensed Combined Balance Sheets as of December25, 2015 andSeptember25, 2015 (Unaudited) 5 Condensed Combined Statements of Cash Flows for the Quarters Ended December 25, 2015 and December 26, 2014 (Unaudited) 6 Notes to Condensed Combined Financial Statements (Unaudited) 7 2 THE CIRCUIT PROTECTION DEVICES BUSINESS OF TE CONNECTIVITYLTD. CONDENSED COMBINED STATEMENTS OF OPERATIONS (UNAUDITED) For the Quarters Ended December 25, December 26, (in thousands ) Net sales $ $ Cost of sales Gross margin Selling expenses General and administrative expenses Research, development, and engineering expenses Restructuring charges, net 1 Income before income taxes Income tax expense ) ) Net income $ $ See Notes to Condensed Combined Financial Statements. 3 THE CIRCUIT PROTECTION DEVICES BUSINESS OF TE CONNECTIVITYLTD. CONDENSED COMBINED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (UNAUDITED) For the Quarters Ended December 25, December 26, (in thousands) Net income $ $ Other comprehensive loss: Currency translation ) ) Other comprehensive loss ) ) Comprehensive income (loss) $ $ ) See Notes to Condensed Combined Financial Statements. 4 THE CIRCUIT PROTECTION DEVICES BUSINESS OF TE CONNECTIVITYLTD. CONDENSED COMBINED BALANCE SHEETS (UNAUDITED) December 25, September 25, (in thousands) Assets Current assets: Accounts receivable, net of allowance for doubtful accounts of $39 and $34, respectively $ $ Inventories Prepaid expenses and other current assets Deferred income taxes Total current assets Property, plant, and equipment, net Goodwill Intangible assets, net Deferred income taxes Other assets Total Assets $ $ Liabilities and Business Unit Equity Current liabilities: Accounts payable $ $ Accrued and other current liabilities Total current liabilities Deferred income taxes Income taxes Other liabilities Total Liabilities Commitments and contingencies (Note 8) Business Unit Equity: Parent company investment Accumulated other comprehensive income Total Business Unit Equity Total Liabilities and Business Unit Equity $ $ See Notes to Condensed Combined Financial Statements. 5 THE CIRCUIT PROTECTION DEVICES BUSINESS OF TE CONNECTIVITYLTD. CONDENSED COMBINED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Quarters Ended December 25, December 26, (in thousands) Cash Flows From Operating Activities: Net income $ $ Adjustments to reconcile income to net cash provided by operating activities: Depreciation and amortization Deferred income taxes ) ) Provision for losses on accounts receivable and inventories Share-based compensation expense Changes in assets and liabilities Accounts receivable, net Inventories ) ) Accounts payable ) ) Accrued and other current liabilities ) Other ) Net cash provided by operating activities Cash Flows From Investing Activities: Capital expenditures ) ) Net cash used in investing activities ) ) Cash Flows From Financing Activities: Net financing activities with Parent and Parent’s subsidiaries ) ) Net cash used in financing activities ) ) Net increase in cash and cash equivalents — — Cash and cash equivalents at beginning of period — — Cash and cash equivalents at end of period $ — $ — See Notes to Condensed Combined Financial Statements. 6 THE CIRCUIT PROTECTION DEVICES BUSINESS OF TE CONNECTIVITYLTD. NOTES TO CONDENSED COMBINED FINANCIAL STATEMENTS (UNAUDITED) 1. Basis of Presentation The unaudited Condensed Combined Financial Statements of the Circuit Protection Devices business (“CPD” or the “Company,” which may be referred to as “we, “us,” or “our”) of TE Connectivity Ltd. (“TE Connectivity” or “Parent”) have been prepared in United States (“U.S.”) dollars, in accordance with accounting principles generally accepted in the U.S. (“GAAP”). In management’s opinion, the unaudited Condensed Combined Financial Statements contain all normal recurring adjustments necessary for a fair presentation of interim results. The results of operations reported for interim periods are not necessarily indicative of the results of operations for the entire fiscal year or any subsequent interim period. The assets and liabilities in the Condensed Combined Financial Statements have been reflected on a historical cost basis, as included in the historical Condensed Consolidated Balance Sheets of Parent. The Condensed Combined Statements of Operations include allocations for a) certain support functions that are provided on a centralized basis by Parent and historically recorded at the business unit level, as well as b) corporate costs not historically allocated by Parent to the business unit level. These expenses include departmental charges related to executive office, finance, tax, treasury, human resources, information technology, and legal, among others. These expenses have been allocated to CPD on the basis of direct usage when identifiable, with the remainder allocated on a proportional basis of operating income, headcount or other measures of CPD or Parent. Management believes the assumptions underlying the Condensed Combined Financial Statements, including the assumptions regarding allocating general corporate expenses from Parent, are reasonable. Nevertheless, the Condensed Combined Financial Statements may not include the actual expenses that would have been incurred by CPD and may not reflect the combined results of operations, financial position, and cash flows had it been a stand-alone business during the periods presented. Actual costs that would have been incurred had CPD been a stand-alone business would depend on multiple factors, including organizational structure and strategic decisions made in various areas, including information technology and infrastructure. The year-end balance sheet data was derived from audited financial statements, but does not include all of the information and disclosures required by GAAP. These financial statements should be read in conjunction with our audited Combined Financial Statements for the fiscal year ended September25, 2015. Unless otherwise indicated, references in the Condensed Combined Financial Statements to fiscal 2016 and fiscal 2015 are to our fiscal years ending September 30, 2016 and September25, 2015, respectively. On November 7, 2015, Parent entered into a definitive agreement to sell CPD for $350 million in cash, subject to a final working capital adjustment. The transaction closed on March 25, 2016. 2. Accounting Pronouncements Recently Issued Accounting Pronouncement In February 2016, the FASB issued ASC 842, Leases , requiring lessees to recognize a lease liability and a right-of-use asset for most leases. This guidance will be effective for us in the first quarter of fiscal 2020. The new standard is required to be applied using a modified retrospective transition approach which requires application of the new guidance for all periods presented. We are currently assessing the impact that adoption will have on our financial position. 3 . Restructuring Charges, Net Restructuring charges, net consist primarily of employee severance charges. 7 Activity in our restructuring reserves during the first quarter of fiscal 2016 is summarized as follows: Balance at Beginning of Period Charges Cash Payments Non-Cash Itemsand Other (1 ) Balance at End of Period (in thousands) Pre-Fiscal 2014 activity $ $ 1 $ ) $ 24 $ 3,302 Includes non-cash charges associated with asset write-offs and the effects of currency translation. Prior to fiscal 2014, we initiated restructuring programs primarily associated with headcount reductions and manufacturing site closures. In connection with these programs, we recorded net restructuring charges of $1 thousand and $372 thousand during the first quarters of fiscal 2016 and 2015, respectively. We do not expect to incur any additional charges related to programs initiated prior to fiscal 2014. Total Restructuring Reserves At December 25, 2015 and September 25, 2015, all restructuring reserves were included in accrued and other current liabilities on the Condensed Combined Balance Sheets. 4 . Inventories Inventories consisted of the following: December 25, September 25, (in thousands ) Raw materials $ $ Work in progress Finished goods Inventories $ $ 5 . Goodwill Goodwill was $80,000 thousand and accumulated impairment losses were $214,000 thousand at December 25, 2015. There were no changes to these balances from fiscal 2015. 6 . Intangible Assets, Net Intangible assets consisted of the following: December 25, 5 September 25, 5 Gross Carrying Amount Accumulated Amortization Net Carrying Amount Gross Carrying Amount Accumulated Amortization Net Carrying
